Citation Nr: 0604664	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran died in December 2005, before the Board could 
issue a decision in his appeal.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of his appeal.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2006, the Board received notification of the 
veteran's death in December 2005.

Unfortunately, the veteran died during the pendency of his 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion concerning the merits of this appeal or to any 
derivative claim brought by a survivor of the veteran.  38 
C.F.R. § 20.1106 (2005).


ORDER

This appeal is dismissed due to the veteran's death.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


